Title: To Thomas Jefferson from Meriwether Lewis, 21 September 1806
From: Lewis, Meriwether
To: Jefferson, Thomas


                        
                            Sir
                            
                            St. Louis September 21st. 1806
                        
                        
                        Having acquired information & provisions of the Mandans On the evening of the 7th of Apl. 1805 we embarked with our baggage on board 2 large
                                perogues and six small canoes at Fort Mandan—on a Voyage of
                            Discovery to the Pacific Ocean. The party consisted of the following persons my friend and Colleague Capt. Wm Clark,
                            Interpreters George Drewyer and Touasant Charbono, Sergts. John
                            Ordway Nathanial Pryor and Patric Gap, privates John Sheilds &c & a Shoshone Woman and child wife and Infant of
                            Tout. Charbono and York a black man servant to Capt. Clark making a total with myself of 33 persons. A Man of the Mandan
                            nation also set out with us under promis to accompany us to the Rocky mountains with a view to reestablish peace between
                            the Minnetares & Ahwahaways and the Shoshones and others at the head of the Missouri, but becoming very early tired of
                            his mission he abandoned us on the 8th. and returned to his village. the river was full and the water excepcionly cold the
                            ice which Confined it from the 1st of November 1804 haad departed only within a few days previously. in this navigating
                            we employed the oar, cord and sail the water being too high to permit the uce of the seting pole which in the latter part
                            of summer and autumn may be employed to great advantage on a large proportion of every part of the Missouri, (and when the
                            state of the river is such as to permit the uce of the pole it is always to be prefered to the oar in resisting the forse
                            of its currant.) we ascended with as little difficulty as we had previously
                            met with, found the river, equally wide deep and navigable as below fort Mandan. *it may not be amis to premise that the distances herein stated are those from the confluence of the
                            Missouri and Mississippi from which you will recollect that Fort Mandan is 1609 miles distant. we have through the whole
                            course of the voyage taken a chart of the several rivers which we have navigated on a large scale, as well as delienated our several tracts by land marking our dayly encampments the entrance of watercourses points of celestial
                            observation and all other places and objects worthy of notice.—at the distance of 1699 mile from
                            the confluence of the Missouri and Mississippi we arrived on the 13th. of Apl. at the entrance of the little Missouri a
                            handsom river of  yds in width discharging itself on the S side navigable for canoes  ms. here we remained untill the
                            15. when pursuing our rout we passed the entrance of the white earth river on the th of Apl. At 1. ms. this river
                            discharges itself on the N.E. side in yards in width and appears as
                            if it might be navigated with small canoes many miles it’s course is due north through an open level plain A small party
                            of whitemen, residing with the Mandans, had ascended the Missouri within  miles of the entrance of this river about 4 years
                            before but we have no certain account of any white persons reaching its entrance previous to ourselves, from hence
                            therefore our footsteps were on unkn ground. here the beaver
                            become very abundant on the R. at this distance of 1888 miles we
                            reached the entrance of the Yellow Rock river on the 27th. of Apl. this noble branch of the Missouri discharges itself
                            on the S.W. side. it is nearly as wide as the Missouri has from 6 to 8 feet water with an even gentle currant, it
                            discharges much more water than any other branch of the Missouri at least twice as much at many seasons of the year as the
                            river Platte which has been hitherto considered the most conspicuous among the branches of the Missouri. we examined the
                            country minutely in the vicinity of the entrance of the River [Rogkejnes] and
                            found it possessed of every natural advantage necessary for an establishment, it’s position in a geographical point of
                            view has destined it for one of the most important establishments both as it reguards the fur trade and the govorment of
                            the natives in that quarter of the continent. Having made the necessary observations at this place we left it on the of
                            Apl determining to explore this river on our return. still ascending we passed the entrance of two handsome rivers on
                            the N.E. side the 1st. at 1944 ms. to which we gave the name of Marthy’s river the 2nd. at 53 miles further which we called Procupine river, the 1st. is 50 yads. wide and the 2nd. 112,
                            both discharge considerable quantities of water; the latter one we beleive to be navigable many miles for canoes the
                            latter not so far. On the . of May we arrived at the entrance of a bold river on the N.E. side 150 yds. wide which from the
                            colour of it’s water we called milk river. the currant is gentle stream deep and is probably navigable for large perogues
                            or boats for 150 miles, that is judging from streams of similar size which like it pass through an open country. It’s
                            course as far as we could discover it from an eminence as about 30 Ms. was due north and 
                            
                  
                    